Citation Nr: 1513130	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  10-28 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hand disability.

2.  Entitlement to service connection for a right wrist disability.

3.  Entitlement to a rating in excess of 10 percent for unstable right ankle (right ankle disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1982.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for right hand and right wrist disabilities and awarded service connection for right ankle disability, assigning a 10 percent rating, effective June 11, 2008.  In March 2010, the Veteran was scheduled for a hearing before a decision review officer, but he cancelled this request.  

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran claims that he has right hand and right wrist disabilities due to service, and specifically due to a fracture to his hand therein.  Following a review of the record, the Board finds that there is contradictory evidence as to the etiology of these disabilities.  Specifically, in July 2010, the Veteran's treating provider indicated that the Veteran has been treated at the VA hospital for right wrist and hand pain and that after reviewing his chart, it is more likely than not that there is a direct relationship between his current medical condition and the fracture he sustained in 1981, and further, that it is more likely than not that such originated during his active duty service.  However, on July 2011 VA examination, the examiner opined that the Veteran's hand and wrists conditions were unrelated to the fracture he sustained in service.  These opinions are inadequate as the July 2010 provider did not include a rationale for the positive opinion and the July 2011 examiner did not discuss the positive evidence of record, including the July 2010 statement and a lay statement from the Veteran's mom indicating that since separation from the military, the Veteran has continuously been on medication for his conditions to include the right hand and wrist.  Accordingly, the Board finds that a supplementary medical opinion accompanied by a detailed rationale is warranted.

Regarding the Veteran's claim for an increased rating for his right ankle disability, the Veteran submitted a statement in September 2011 indicating that his conditions "continue to intensify."  He was last examined by VA to assess the severity of his right ankle disability in July 2011.  Accordingly, a contemporaneous examination to assess the current severity of this disability is necessary.

Accordingly, the case is REMANDED for the following:

1.  Secure for the record copies of the complete updated (to the present) clinical records of all VA and/or private treatment the Veteran has received for the disabilities on appeal.  

2.  After completion of directive #1, arrange for a supplemental medical opinion by an appropriate VA opinion provider to opine as to the likely etiology of the Veteran's right hand and right wrist disabilities.  The paper and electronic record, to include this remand, must be reviewed by the opinion provider.  Based on review of the record, the opinion provider should provide opinions that respond to the following:

(a)  Diagnose all right hand disability entities.

(b)  Is it at least as likely as not (a 50% or greater probability) that any right hand disability diagnosed is related to the Veteran's service, to include due to an injury therein?

(c)  Diagnose all right wrist disability entities.

(d)  Is it at least as likely as not (a 50% or greater probability) that any right wrist disability diagnosed is related to the Veteran's service, to include due to an injury therein?

A complete rationale for all opinions expressed should be provided, to specifically include discussion of the lay statements of record and the July 2010 opinion from the Veteran's treating VA provider.

3.  After completion of directive #1, schedule the Veteran for an examination to determine the current severity of his right ankle disability.  The examiner should provide findings regarding all related symptoms and describe the severity of these symptoms.  It is imperative that the paper and electronic record be made available to the examiner for review in connection with the examination.  Any medically indicated tests should be accomplished.  All findings should be described in detail.

4.  Thereafter, review the record and readjudicate the claims.  If any claim remains denied, issue an appropriate supplemental statement of the case and allow the Veteran and his representative opportunity to respond before returning the case to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




